DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.

Response to Arguments
Applicant’s arguments in combination with amended claims, see Claims and Remarks, filed 11/28/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112(b) rejection of claim 5 has been withdrawn. 
Applicant’s arguments in combination with amended claims, see Claims and Remarks, filed 11/28/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered but are not persuasive.  The Applicant argues that claim 1 has been amended to require an optical microscope that is a part of the laser delivery system and that Vogler shows that the optical microscope is separate and apart from the laser delivery system. This argument is not fully convincing. As recited, the claim only requires that the microscope be attached to 
Applicant’s arguments in combination with amended claims, see Claims and Remarks, filed 11/28/2021, with respect to the rejection(s) of claim(s) 3 under 35 USC 103 have been fully considered and is considered to be persuasive.  Although the Examiner does not fully agree with the Applicants arguments on page 5 (as discussed above), the Examiner recognizes that claim 3 requires the laser delivery system comprises an optical microscope integral with the laser delivery system… (emphasis added). Therefore, the rejection has been withdrawn. However, upon father consideration, a new ground of rejection is made in view of U.S. Patent Publication Number 20140107634 granted to Vogler et al. in view of US Pat No. 4503854 granted to Jako in yet further view of US Pat Pub No 20120316544 granted to Horvath et al. (previously presented).
Applicant’s arguments in combination with amended claims, see Claims and Remarks, filed 11/28/2021, with respect to the rejection(s) of claim(s) 5-6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication Number 20140107634 granted to Vogler in view of US Pat Pub No 20130237970 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0107634 granted to Vogler et al. (hereinafter “Vogler”) in view of US Pat No. 4503854 granted to Jako.
Regarding claim 1, Vogler discloses a system for eye surgery (e.g. para 0008 “eye surgery”), comprising a femtosecond laser delivery system (e.g. para 0008 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds”) to cut a tissue structure of an eye (e.g. para 0028 “suitable for producing incisions in the tissue of the patient's eye 14 by photodisruption”) with a sequence of multiple laser pulses (e.g. para 0028 “the laser system 16 having a laser source 20…provides pulsed laser radiation”) creating micro cavitation bubbles (it is noted that using femtosecond laser in pulses as recited above would create the micro cavitation bubbles as required by the claim) and where a laser pulse scanning sequence is configured to [[move]] deliver the laser pulses from a proximal position relative to the femtosecond laser delivery system beam output to a distal position relative to the femtosecond laser delivery system beam output (e.g. paras 0028 “laser source 20…transmission fiber 22” and 0035 “The scanning arrangement 64 serves to shift the focus position of the focused radiation bundle emerging from the laser treatment head 26”; it is noted that the scanning arrangement 64 delivers the laser pulses from a proximal (input) position to a distal (output) position); wherein the laser delivery system comprises an optical microscope attached to the laser delivery system (Fig. 1, it is noted that the claim only requires that the microscope be attached to the laser delivery system without requiring any details regarding how and whether directly or not these two are attached. it is understood that the microscope 38 of figure 1 is attached to the laser treatment head 26 via stand 24);  and the system is configured to move the femtosecond laser delivery system in a horizontal direction [[form]] from a first position to a second position (e.g. Fig. 1, para 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1”); wherein the first position comprises an in position and the second configuration comprises an out position, wherein the first position is horizontally spaced apart from the second position (e.g. Fig. 1, paras 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1” and para 0032 “that the laser treatment head 26 can be moved, relative to the operation microscope 38, between a position of use and a non-use position. The position of use is represented in FIG. 1; in this position, the laser treatment head 26 is moved over the eye 14 to be treated, and can be docked onto the eye 14 through the use of the patient adapter 28.” para 0033 “In the non-use position…the laser treatment head 26 is moved out of the observation beam path of the operation microscope 38, such that the operating physician 40, when looking through the operation microscope 38, has a direct view onto the eye 14”).  
Although a laser engine/source is includes as part of the overall system, Volger fails to disclose the laser delivery system comprises a laser engine (which is configured to move in a horizontal direction). 
Jako teaches a similar laser surgical system for use in the operating room that is suspended on the ceiling and can be moved horizontally in an X-Y direction wherein the laser it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Vogler with the teachings of Jako to provide a system having a laser engine that is moveable horizontally in an X-Y direction to provide the predictable result of giving the surgeon the ability to control movement of the laser energy upon the patient.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0107634 granted to Vogler et al. (hereinafter “Vogler”) in view of US Pat No. 4503854 granted to Jako in yet further view of US Pat Pub No 20120316544  granted to Horvath et al. (hereinafter “Horvath”).
Regarding claim 3, Vogler discloses a system for eye surgery (e.g. para 0008 “eye surgery”), comprising a laser delivery system (e.g. para 0008 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds”) to cut a tissue structure of an eye  (e.g. para 0028 “suitable for producing incisions in the tissue of the patient's eye 14 by photodisruption”) with a sequence of multiple laser pulses (e.g. para 0028 “the laser system 16 having a laser source 20…provides pulsed laser radiation”); and the system is configured to move the laser delivery system in a horizontal direction from a first position to a second position (e.g. Fig. 1, para 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1”); wherein the first position comprises 
Although a laser engine/source is includes as part of the overall system, Volger fails to disclose the laser delivery system comprises a laser engine (which is configured to move in a horizontal direction). 
Jako teaches a similar laser surgical system for use in the operating room that is suspended on the ceiling and can be moved horizontally in an X-Y direction wherein the laser delivery system comprises a laser engine (e.g. col. 1, lines 19-42, line 56 to col 2, line 8, fig 1 which shows the entire system and the laser source is movable) which allows the system to be movable and the surgeon the ability to control movement of the laser energy upon the patient (e.g. abstract, claim 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Vogler with the teachings of Jako to provide a system having a laser engine that is moveable horizontally in an X-Y direction to provide the 
Vogler as modified by Jako renders the system of claim 3 obvious as recited hereinabove but fails to disclose wherein the laser delivery system comprises an optical microscope integral with the laser delivery system.
Horvath teaches a similar photodisruptive laser delivery system and method for use in eye surgery (abstract, para 0036). Horvath teaches providing the laser delivery system, microscope, etc. integrated into one unit (paras 0058) to allow for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine (fig. 15 or fig. 16, paras 0058, 0067, 0078). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure Vogler as modified by Jako with the additional teachings of Horvath to provide the microscope and laser delivery system integrated in a unit in order to provide the predictable result of allowing for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine.

Regarding claim 4, Vogler as modified by Jako and Horvath renders the system of claim 3 obvious as recited hereinabove, wherein the laser delivery system is a femtosecond laser delivery system (e.g. para 0008 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds”).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vogler in view of US Pat Pub No 20120316544 granted to Horvath et al. (hereinafter “Horvath”).
Regarding claim 5, Vogler discloses a system for eye surgery (e.g. para 0008 “eye surgery”), comprising: an [integrated phacoemulsification device] and laser engine apparatus (e.g. para 0008 laser source 20 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds” and para 0009 to perform a cataract operation); a laser delivery system in optical communication with the laser engine apparatus (e.g. para 0028 “laser treatment head 26” in communication with laser source 20 using transmission fiber 20), and configured to deliver a laser beam to cut a tissue structure of an eye (e.g. para 0028 “suitable for producing incisions in the tissue of the patient's eye 14 by photodisruption”) with a sequence of multiple laser pulses (e.g. para 0028 “the laser system 16 having a laser source 20…provides pulsed laser radiation”); and the system is configured to move the laser delivery system in a horizontal direction from a first position to a second position (e.g. Fig. 1, para 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1”); wherein the first position comprises an in position and the second configuration comprises an out position, wherein the first position is horizontally spaced apart from the second position (e.g. Fig. 1, paras 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1” and para 0032 “that the laser treatment head 26 can be moved, relative to the operation microscope 38, between a position of use and a non-use position. The position of use is represented in FIG. 1; in this position, the laser treatment head 26 is moved over the eye 14 to be treated, and can be docked onto the eye 14 through the use of the patient adapter 28.” para 0033 “In the non-use wherein the phacoemulsification device is configured to perform a phacoemulsification procedure on the eye (paras 0009, 0028, see above). 
Vogler fails to disclose having an integrated phacoemulsification within the system. 
Horvath teaches a similar photodisruptive laser delivery system and method for use in eye surgery (abstract, para 0036). Horvath teaches providing the laser delivery system, microscope, phacoemulsification machine etc. integrated into one unit (paras 0053, 0078, fig. 16, para 0058) to allow for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine (fig. 15 or fig. 16, paras 0058, 0067, 0078). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure Vogler with the teachings of Horvath to provide the laser delivery system and various components integrated in a unit in order to provide the predictable result of allowing for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine.

Regarding claim 6, Vogler as modified by Horvath renders the system of claim 5 obvious as recited hereinabove, wherein the laser engine is a femtosecond laser (e.g. para 0008 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792